DETAILED ACTION
Status of Claims 
This is a first office action on the merits in response to the application filed on9/24/2021. 
Claims 1-20 have been cancelled and claims 21-40 have been added new.
Claims 21-40 are currently pending and have been examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/26/2021, 5/16/2022, 8/8/2022, and 10/25/2022. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 21-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter; 
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.    
            In the instant case (Step 1), claims 21-40 are directed toward a process, a product, and a system; which are statutory categories of invention. Additionally (Step 2A Prong One), the independent claims are directed toward a method comprising: receiving, from a client device, a query comprising: one or more search terms; and a plurality of identifiers for a plurality of users; retrieving, based on the plurality of identifiers, spending habit data for each of the plurality of users; predicting, based on the spending habit data for each of the plurality of users, one or more preferences, of the plurality of users, associated with purchasing good or services; generating, based on the one or more search terms, a list of merchants; modifying, based on the one or more preferences of the plurality of users, the list of merchants; for at least one merchant of the list of merchants, providing, as input to a machine learning model, the spending habit data for each of the plurality of users, wherein the machine learning model is trained, using training data, to output customized price indicators based on a spending activity for one or more users, and wherein the training data comprises a history of product costs for different users; generating a customized group price indicator for the at least one merchant based on outputs of the machine learning model; and causing display of the customized group price indicator for the at least one merchant (Organizing Human Activity), which are considered to be abstract ideas (See PEG 2019 and MPEP 2106.05). The steps/functions disclosed above and in the independent claims are directed toward the abstract idea of Organizing Human Activity because the claimed limitations are analyzing search terms, identifiers, and spending habits of users to make predictions about user activity and inputting that data into a machine learning algorithm to determine customized group price indicators, where analyzing spending habits and price indicators is a commercial interaction.
Step 2A Prong Two: In this application, even if not directed toward the abstract idea, the above “a method comprising: receiving, from a client device, a query comprising: one or more search terms; and a plurality of identifiers for a plurality of users; retrieving, based on the plurality of identifiers, spending habit data for each of the plurality of users; providing, as input to a machine learning model, the spending habit data for each of the plurality of users, wherein the machine learning model is trained, using training data; and causing display of the customized group price indicator for the at least one merchant” steps/functions of the independent claims would not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because receiving/storing data and displaying data merely add insignificant extra-solution activity and merely adds the words to apply it with the judicial exception. Also, the claimed “machine learning model; computing device comprising: one or more processors; and memory storing instructions that, when executed by the one or more processors, cause the computing device to; client device; One or more non-transitory computer-readable media storing instructions that, when executed by one or more processors of a computing device, cause the computing device to” would not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because the claimed structure merely adds the words to apply it with the judicial exception and mere instructions to implement an abstract idea on a computer (See PEG 2019 and MPEP 2106.05). 
In addition, dependent claims 22-27, 29-34 and 36-40 further narrow the abstract idea and dependent claims 27 and 34 additionally recite “causing display of the generated indication” which do not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because receiving/storing data and displaying data merely add insignificant extra-solution activity and merely adds the words to apply it with the judicial exception (See PEG 2019 and MPEP 2106.05).
The claimed “machine learning model; computing device comprising: one or more processors; and memory storing instructions that, when executed by the one or more processors, cause the computing device to; client device; One or more non-transitory computer-readable media storing instructions that, when executed by one or more processors of a computing device, cause the computing device to” are recited so generically (no details whatsoever are provided other than that they are general purpose computing components and regular office supplies) that they represent no more than mere instructions to apply the judicial exception on a computer. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. Even when viewed in combination, the additional elements in the claims do no more than use the computer components as a tool. There is no change to the computers and other technology that is recited in the claim, and thus the claims do not improve computer functionality or other technology (See PEG 2019).
Step 2B: When analyzing the additional element(s) and/or combination of elements in the claim(s) other than the abstract idea per se the claim limitations amount(s) to no more than: a general link of the use of an abstract idea to a particular technological environment and merely amounts to the application or instructions to apply the abstract idea on a computer (See MPEP 2106.05 and PEG 2019). Further, method; System; and Product claims 21-40 recite a machine learning model; computing device comprising: one or more processors; and memory storing instructions that, when executed by the one or more processors, cause the computing device to; client device; One or more non-transitory computer-readable media storing instructions that, when executed by one or more processors of a computing device, cause the computing device to; however, these elements merely facilitate the claimed functions at a high level of generality and they perform conventional functions and are considered to be general purpose computer components which is supported by Applicant’s specification in Paragraphs 0104 and Figures 1. The Applicant’s claimed additional elements are mere instructions to implement the abstract idea on a general purpose computer and generally link of the use of an abstract idea to a particular technological environment. Also, the above “a method comprising: receiving, from a client device, a query comprising: one or more search terms; and a plurality of identifiers for a plurality of users; retrieving, based on the plurality of identifiers, spending habit data for each of the plurality of users; providing, as input to a machine learning model, the spending habit data for each of the plurality of users, wherein the machine learning model is trained, using training data; and causing display of the customized group price indicator for the at least one merchant” steps/functions of the independent claims would not account for significantly more than the abstract idea because receiving data and displaying/presenting data (See MPEP 2106.05) have been identified as well-known, routine, and conventional steps/functions to one of ordinary skill in the art. When viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself. 
In addition, claims 22-27, 29-34 and 36-40 further narrow the abstract idea identified in the independent claims.  The Examiner notes that the dependent claims merely further define the data being analyzed and how the data is being analyzed. Similarly, claims 27 and 34 additionally recite “causing display of the generated indication” which do not account for additional elements that amount to significantly more than the abstract idea because receiving data and displaying/presenting data (See MPEP 2106.05) have been identified as well-known, routine, and conventional steps/functions to one of ordinary skill in the art. The additional limitations of the independent and dependent claim(s) when considered individually and as an ordered combination do not amount to significantly more than the abstract idea.  The examiner has considered the dependent claims in a full analysis including the additional limitations individually and in combination as analyzed in the independent claim(s). Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21, 23-28, 30-35, and 37-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilson et al. (US 2015/0186951 A1) in view of Kinsey II (US 2014/0136264 A1).

Regarding Claim 21: Wilson et al. teach a method comprising (See Figure 4 and Figure 13): 
receiving, from a client device, a query comprising: one or more search terms (See Paragraph 0067 and Paragraph 0137); 
and a plurality of identifiers for a plurality of users (See Figures 5-6, Paragraph 0063, and Paragraph 0204); 
retrieving, based on the plurality of identifiers, spending habit data for each of the plurality of users (See Figures 5-6, Paragraph 0063, and Paragraph 0204); 
predicting, based on the spending habit data for each of the plurality of users, one or more preferences, of the plurality of users, associated with purchasing good or services (See Paragraphs 0063-0064 and Paragraph 0097); 
generating, based on the one or more search terms, a list of merchants (See Paragraph 0067, Paragraph 0137, and Paragraph 0141); 
modifying, based on the one or more preferences of the plurality of users, the list of merchants (See Figure 15, Paragraph 0067, Paragraph 0137, and Paragraphs 0141-0143); 
to output customized price indicators based on a spending activity for one or more users (See Figure 4); 
and wherein the data comprises a history of product costs for different users (See Paragraph 0063); 
generating a customized group price indicator for the at least one merchant based on outputs; and causing display of the customized group price indicator for the at least one merchant (See Figure 4, Figure 14, and Paragraph 0124).  

Wilson et al. do not specifically disclose for at least one merchant of the list of merchants, providing, as input to a machine learning model, the spending habit data for each of the plurality of users, wherein the machine learning model is trained, using training data. However, Kinsey II further teaches for at least one merchant of the list of merchants, providing, as input to a machine learning model, the spending habit data for each of the plurality of users, wherein the machine learning model is trained, using training data (See Figure 2, Paragraph 0214, and Paragraph 0307).
The teachings of Wilson et al. and Kinsey II are related because both are analyzing consumer data to make recommendations. Therefore it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have modified the restaurant recommendation system of Wilson et al. to incorporate the machine learning of Kinsey II in order to better analyze the data to provide better recommendations. 

Regarding Claim 23: Wilson et al. in view of Kinsey II teach the limitations of claim 21. Wilson et al. further teach wherein the at least one merchant is a restaurant, wherein the one or more preferences comprise a dietary preference, and wherein the method further comprises: determining that the at least one merchant is compatible with the dietary preference, wherein the modifying of the list of merchants is based on the determining (See Paragraph 0166 and Paragraphs 0185-0186).  

Regarding Claim 24: Wilson et al. in view of Kinsey II teach the limitations of claim 21. Wilson et al. further teach wherein the at least one merchant is a restaurant, wherein the one or more preferences comprise a favorite item, and wherein the method further comprises: determining that a menu of the at least one merchant includes the favorite item, wherein the modifying of the list of merchants is based on the determining (See Paragraphs 0148-0150, Paragraph 0166, and Paragraphs 0185-0186).  

Regarding Claim 25: Wilson et al. in view of Kinsey II teach the limitations of claim 21. Wilson et al. further teach wherein the modifying the list of merchants comprises filtering the list of merchants by removing merchants that do not match the one or more preferences of the plurality of users (See Paragraph 0188 and Paragraph 0191).  

Regarding Claim 26: Wilson et al. in view of Kinsey II teach the limitations of claim 21. Wilson et al. further teach wherein the modifying the list of merchants comprises ranking the list of merchants based on the one or more preferences of the plurality of users (See Paragraph 0094, Paragraph 0205, and Paragraph 0207).  

Regarding Claim 27: Wilson et al. in view of Kinsey II teach the limitations of claim 21. Wilson et al. further teach further comprising: generating an indication that the at least one merchant is compatible with the one or more preferences of the plurality of users; and causing display of the generated indication (See Figure 14, Figure 28, Paragraph 0131, and Paragraph 0247).

Regarding Claims 28, 30-35, and 37-40: Claims 28, 30-35, and 37-40 recite limitations already addressed by the rejections of claims 21 and 23-27 above; therefore the same rejections apply.

Claims 22, 29, and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilson et al. (US 2015/0186951 A1) in view of Kinsey II (US 2014/0136264 A1) and further in view of Kvamme et al. (US 2013/0090959 A1).

Regarding Claims 22, 29, and 36: Wilson et al. in view of Kinsey II teach the limitations of claim 21. Wilson et al. further teach further comprising: generating, for the at least one merchant, an average “affinity” of items that match the one or more preferences, wherein the average “affinity” of items that match the one or more preferences is provided as input (See Paragraph 0158 and Paragraph 0173).  
Wilson et al. do not specifically disclose average cost of items that match the one or more preferences is provided as input to the machine learning model. However, Kinsey II further teach “data” that match the one or more preferences is provided as input to the machine learning model (See Figure 2, Paragraph 0214, and Paragraph 0307).
The teachings of Wilson et al. and Kinsey II are related because both are analyzing consumer data to make recommendations. Therefore it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have modified the restaurant recommendation system of Wilson et al. to incorporate the machine learning of Kinsey II in order to better analyze the data to provide better recommendations.
Wilson et al. in view of Kinsey II do not specifically disclose average “cost” of items that match the one or more preferences is provided as input. However, Kvamme et al. further teach average “cost” of items that match the one or more preferences is provided as input (See Figure 3B, Figure 3C, and Paragraph 0074).
The teachings of Wilson et al., Kinsey II, and Kvamme et al. are related because all are analyzing consumer data to make recommendations. Therefore it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have modified the restaurant recommendation system of Wilson et al. in view of Kinsey II to incorporate the machine learning of Kvamme et al. in order to better analyze the data to provide better recommendations.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 21-40 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 21-40 of Patent application 17/369325 and claims 1-20 of Patent Application 17/371937.  Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims are generally directed toward similar details related to making recommendations to customers using price indicators and machine learning.  The details of analyzing and filtering consumer data and using machine learning to determine price indicators, are recited in both applications, but in different claims.  The related application presents these details mainly in its independent claims, while these details are recited throughout both the independent claims and the dependent claims of the instant application.  Differences in the claims are addressed by the prior art applied in the rejections above (namely features that may be recited in the instant claims, but are not specifically presented in the claims of the related application).  Also, elimination of an element or its functions is deemed to be obvious in light of prior art teachings of at least the recited element or its functions (see In re Karlson, 136 USPQ 184, 186; 311 F2d 581 (CCPA 1963)).  
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.


Conclusion
The prior art made of record, but not relied upon is considered pertinent to Applicant's disclosure is listed on the attached PTO-892 and should be taken into account / considered by the Applicant upon reviewing this office action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D HENRY whose telephone number is (571)270-0504.  The examiner can normally be reached on Monday-Thursday 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN EPSTEIN can be reached on (571)-270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW D HENRY/Primary Examiner, Art Unit 3683